DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a Final Office action in response to applicant's amendment and response received 05/16/2022, responding to the 02/16/2022 non-final/final office action provided in rejection of claims 1-20.

3.	Claims 1, 6, 8, and 16 have been amended. Claim 2 and 9 have been amended and incorporated to claim 1 and 9. Claims 1, 3-8 and 10-20 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).

Examiner notes
 (A). Examiner interpreted “mini app” as subprogram / software entity / applet per paragraph 0083 which have been recited in independent claims 1, 6, and 8.
(B). Drawings submitted on 04/20/2013 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(D).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/10/2022 was filed with the application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the references therein cited therein have been considered by the examiner.


Response to Arguments
Applicant's arguments filed 05/16/2022, in particular pages 7-13, have been fully considered but not persuasive for the following reasons

With respect to the rejection of claim1 under 35 USC 103(a), the amendments to the independent claim applicant argues that Kumar neither discloses receiving, by a server, an "open" command, nor discloses receiving, by a server, a pre-download request including an "open" command. Thus, Kumar does not disclose "receiving, by a server, a mini app pre-download request at least comprising a mini app page open command". That is to say, Kumar does not disclose the technical feature "receiving, by a server, a mini app pre-download request sent by a host application, wherein the mini app pre- Application No. 17/209404Docket No. 009365.00012\USReply to Office Action dated February 16, 2022download request at least comprises a mini app page open command" (Remarks, page 10-11)
	Applicant arguments have considered but moot in view new ground rejection. The Examiner’s response is twofold.  First, Bullard is relied upon to teach receiving by a server pre-download request. Bullard discloses receiving by a server pre-download request at least paragraphs 0054-0056, At step 473, the server 415 may receive, from the user device 420, a request for the IPA file, uploaded at step 470. For example, a user may request, via a user interface comprising the user device 420, the IPA file. As an example, the user may navigate, on the user device 420, to the Application Store in iTunes, and may select the IPA file for download. Actions performed at step 473 may be similar to those described above with regards to step 305. … At step 480, the user device 420 may receive, from the server 415 and via the transmission described at step 476, the IPA file. The IPA file may comprise a loader application comprising the second derived class. As such, the user device 420 may be capable of implementing functions of the second iOS application via the loader application. The user device 420 may display the first iOS application [i.e. mini app] comprising the IPA file on a user interface comprising the user device 420. The user interface may comprise an icon representative of the second iOS application along with the name of the second iOS application, as cited in this office action.  Kumar is relied on to teach obtaining download information required to execute the mini app page open command, see pars. 0105-0111. Kumar further teaches a mini app page comprises open command, see par. 0019. 

With respect to the rejection of claim1 under 35 USC 103(a), applicant further argues that In addition, the Examiner notes that Kumar fails to disclose "the mini app pre-download request is generated by the host application". Thus, Kumar fails to certainly disclose the technical feature "wherein the mini app pre-download request is generated by the host application based on user browsing data" recited in amended independent claim 1. (Remarks, page 11)
Examiner respectfully disagrees. Examiner cited in the previous office action that Kumar implicitly indicates using an open command during the entering of the URL to obtaining download information for surfacing an application / app, Kumar does not explicitly disclose the mini-app pre-download request is generated by the host application.  Bullard discloses wherein the mini app pre-download request is generated by the host application based on user browsing data (par. 0027, Users may interact with the data server 103 using remote computers 107, 109, e.g., using a web browser to connect to the data server 103 via one or more externally exposed web sites hosted by web server 105. Client computers 107, 109 may be used in concert with data server 103 to access data [user browsing data] stored therein, or may be used for other purposes. ”).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, Hiller also teaches a run-time data structure (Hiller, at least figures 2 and 4 and column 15).  Finally, it is also noted by the Examiner that McDirmid does teach a run-time data structure (Hiller, at least figure 1 “Jiazzi linker” and “Java Virtual Machine”).  Applicant’s argument has been fully considered but is not persuasive.

With respect to the rejection of claim1 under 35 USC 103(a), applicant further argues that thus, Kumar does not disclose the technical features (i) "receiving, by a server, a mini app pre-download request sent by a host application, wherein the mini app pre-download request is generated by the host application based on user browsing data, and at least comprises a mini app page open command" recited in amended independent claim 1. (Remarks, page 11)	
Examiner respectfully disagrees. The commotion of Kumar and Bullard discloses the above limitations. Kumar is relied on to teach obtaining download information required to execute the mini app page open command see pars. 0105-0111 and at least comprises a mini app page open command see par. 0014. Bullard is relied on to teach receiving, by a server, a mini app pre-download request sent by a host application, see par. 0038, wherein the mini app pre-download request is generated by the host application based on user browsing data, see par. 0027. 

With respect to the rejection of claim1 under 35 USC 103(a), applicant further argues that furthermore, referring to paragraphs [0105]-[0106] of Kumar, Kumar discloses that "When the subject application is installed on the client device 210, the subject application is launched directly from the search-results page." and "If the subject application is launched in response to the command, then the app client 223 understands the subject application is installed to the client device 210. If the subject application is not launched, then the app client 223 understands the subject application is not installed to the client device 210 and offers the user the option to download the application from the application marketplace 290." However, Kumar does not explicitly disclose "parsing, by the server, the "open" command, and obtaining download information required to execute the "open" command". Thus, Kumar does not disclose the technical features (ii) "parsing, by the server, the mini app page open command, and obtaining download information required to execute the mini app page open command" recited in amended independent claim 1. (Remarks, page 11)
Examiner respectfully disagrees. Examiner notes that applicant refers paragraphs 0105-0106 of Kumar but over looked paragraph 0019, where Kumar discloses parsing, by the server, the mini app page open command. The DNS server. The parser utilize for locating, downloading, and installing applications on the user's device by compared against the application manifest in order to discover relevant apps (i.e. mini apps). Kumar further discloses at least comprises a mini app page open command, see par. 0014.

With respect to the rejection of claim1 under 35 USC 103(a), applicant further argues that further, Kumar fails to certainly disclose any specific implementation of obtaining download information required to execute the mini app page open command. Actually, Kumar does not disclose any contents regarding "acquiring description information of a mini app corresponding to the mini app page open command", "querying and obtaining corresponding path information in the mini app page open command" and "obtaining the download information required to execute the mini app page open command based on the description information and the path information". Thus, Kumar does not disclose the technical features (iii) "wherein the obtaining download information required to execute the mini app page open command, comprises: acquiring description information of a mini app corresponding to the Application No. 17/209404Docket No. 009365.00012\USReply to Office Action dated February 16, 2022mini app page open command; querying and obtaining corresponding path information in the mini app page open command; and obtaining the download information required to execute the mini app page open command based on the description information and the path information" recited in amended independent claim 1. (Remarks, page 11-12)
	Again, Applicant attacks the references individually, where a combination of references was used to show that the claimed subject matter would have been obvious at the time of the invention. The combination of Kumar and Bullard, teach these limitations, as shown in the rejection of the claim under 35 USC 103(a). Specifically, Applicant's argument that Kumar does not teach " the technical features (iii) "wherein the obtaining download information required to execute the mini app page open command, comprises: acquiring description information of a mini app corresponding to the mini app page open command; querying and obtaining corresponding path information in the mini app page open command; and obtaining the download information required to execute the mini app page open command based on the description information and the path information" (Remarks, page 11-12) Applicant argument is ineffective because the combination of Kumar and Bullard are cited to teach obtaining download information required to execute the mini app page open command, see pars. 0105-0111; a mini app page comprises open command (par. 0014; wherein the obtaining download information required to execute the mini app page open command; comprises: acquiring description information of a mini app corresponding to the mini app page open command, see par. 0032; querying and obtaining corresponding path information in the mini app page open command, see par. 0034-0036; obtaining the download information required to execute the mini app page open command based on the description information and the path information, see pars. 0034-0036; par. 0019. Wherein Bullard teaches sending, by the server, the download information to the host application for the host application to perform mini app pre-download, see par. 0044, FIG. 3.

With respect to the rejection of claim1 under 35 USC 103(a), applicant further argues that in addition, as mentioned above, Kumar merely discloses offering, by the app client 223, the user the option to download the application from the application marketplace 290. However, Kumar does not disclose "sending, by the server, download information required to execute the "open" command" to the app client 223 for the app client 223 to perform app pre- download". Thus, Kumar does not disclose the technical features (iv) "sending, by the server, the download information to the host application for the host application to perform mini app pre-download" recited in amended independent claim 1. (Remarks, page 12)
	Applicant argument is moot in view of new ground of rejection. Bullard discloses at least paragraph 0044, sending, by the server, the download information to the host application for the host application to perform mini app pre-download.

With respect to the rejection of claim1 under 35 USC 103(a), applicant further argues that Bullard discloses computer hardware and software for embedding a secondary application object within a loader application. Specifically, Bullard discloses the following: 
"[0027] Users may interact with the data server 103 using remote computers 107, 109, e.g., using a web browser to connect to the data server 103 via one or more externally exposed web sites hosted by web server 105. Client computers 107, 109 may be used in concert with data server 103 to access data stored therein, or may be used for other purposes. For example, from client device 107 a user may access web server 105 using an Internet browser, as is known in the art, or by executing a software application that communicates with web server 105 and/or data server 103 over a computer network (such as the Internet)." However, Bullard does not disclose or teach the above distinguishing technical features (i)-(iv) recited in amended independent claim 1. Thus, Bullard fails to cure the deficiencies of Kumar. (Remarks, page 12).
	Examiner respectfully disagrees. Examiner elaboration in the above the combination of Kumar and Bullard discloses distinguishing technical features (i)-(iv) recited in amended independent claim 1. 
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-7, 13-14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al (US 2012/0323898 A1).

As to claim 6, Kumar discloses a mini app processing method, comprising: 
acquiring user browsing data based on a host application (pars. 0105-0111, Upon receiving the selection of the subject application at the web browser 222, the web browser 222 may attempt to open the subject application on the client device 210. When the subject application is installed on the client device 210, the subject application is launched directly from the search-results page … upon receiving an indication that a user has selected the subject application from the search-results page, the web browser 222 may convey the selection indication to the protocol handler (e.g., app client 223) that, in turn, issues an " open" command or invoke call to the installed apps 221. If the subject application is launched in response to the command, then the app client 223 understands the subject application is installed to the client device 210. If the subject application is not launched, then the app client 223 understands the subject application is not installed to the client device 210 and offers the user the option to download the application from the application marketplace 290 …);  
collecting a mini app page open command based on the user browsing data (pars. 0032, Some network locations (such as web sites) may have an explicit association with an application. This explicit association can be based on information from the web site or based on information from the application. For example, the metadata for a web site may associate an application with to the web site. This identification may be used in real time to identify the corresponding application, or this identification can be made ahead of time and stored for future use. Storing a list of applications and associated network locations in advance can allow for an application for an associated network location to be surfaced as soon as the URL is detected, as opposed to waiting for the metadata to be downloaded and analyzed. Alternatively, an application may identify a corresponding web site in the metadata for the application. This can similarly be used to build a list of associated applications and network locations, such as an application registry.; 0016-0018, … applications for surfacing based on the content of a web page that is currently being viewed [i.e. display] in a browser. If an application is surfaced that is of interest to the user, the application [i.e. mini app] can be selected by the user for purchase and/or launch. Optionally, an application can be launched using the context that resulted in surfacing of the application. … application [i.e. mini app] introduce technology for discovering applications that relate to addresses for network document locations entered by a user and/or that relate to the content of the network documents. The terms " applications" and "apps" are used interchangeably herein and broadly pertain to application software designed to be executed by an operating system hosted on a computing device and to assist the user in performing a singular or multiple related specific tasks corresponding page content may be used to identify one or more corresponding apps. In one instance, an attribute may be a uniform resource locator (URL) or another type of network address that is entered into the address bar of a browser. A network address can be entered when a user types the address, when a user clicks on a link on a web page, when a user selects a bookmark from a stored list of addresses, or an address can be entered in any other convenient manner; see also pars. 0105-0107, In an exemplary embodiment, as shown in FIG. 2, the app client 223 is designed to detect whether the subject application currently resides on the client device 210 by acting as an interface between the web browser 222 and catalogue(s) of the installed apps 221. Note that in some embodiments installed apps 221 can correspond or partially correspond to purchased apps. In one instance, the app client 223 is configured as a protocol handler and/or system-provided application programming interface (API). Upon an application being installed to the client device 210, the installed application is registered with the protocol handler. Thus, the installed application now can be launched by invoking a protocol known to the protocol handler. In operation, upon receiving an indication that a user has selected the subject application from the search-results page, the web browser 222 may convey the selection indication to the protocol handler (e.g., app client 223) that, in turn, issues an "open" command or invoke call to the installed apps 221. If the subject application is launched in response to the command, then the app client 223 understands the subject application is installed to the client device 210. If the subject application is not launched, then the app client 223 understands the subject application is not installed to the client device 210 and offers the user the option to download the application from the application marketplace 290. As such, by leveraging the protocol-handler capability of the app client 223, the detection of the subject application within the installed apps 221 is relatively efficient and does not require the acquisition of a list of the installed apps 221 for a labor-intensive lookup…The app client 223 may then inspect the installed apps 221 via any know process (e.g., detection using the "open" command) to determine whether the application(s) selected for rendering are actually installed on the client device 210. If so, the app client 223 may instruct the web browser 222 to modify presentational aspects of the application(s) being rendered such that the user is notified the application(s) were previously downloaded to the client device 210 (e.g., modifying the control button 525 to indicate that a click-action applied thereto will launch the application)….; see also par. 0014-0015; 0055; 0107; 0119);   
generating a mini app pre-download request containing the mini app page open command, and sending the mini app pre-download request (pars. 0105-0111, Upon receiving the selection of the subject application at the web browser 222, the web browser 222 may attempt to open the subject application on the client device 210. When the subject application is installed on the client device 210, the subject application is launched directly from the search-results page … upon receiving an indication that a user has selected the subject application from the search-results page, the web browser 222 may convey the selection indication to the protocol handler (e.g., app client 223) that, in turn, issues an " open" command or invoke call to the installed apps 221. If the subject application is launched in response to the command, then the app client 223 understands the subject application is installed to the client device 210. If the subject application is not launched, then the app client 223 understands the subject application is not installed to the client device 210 and offers the user the option to download the application from the application marketplace 290 …); and 
receiving download information required to execute the mini app page open command, and performing a mini app pre-download operation (pars. 0032, Some network locations (such as web sites) may have an explicit association with an application. This explicit association can be based on information from the web site or based on information from the application. For example, the metadata for a web site may associate an application with to the web site. This identification may be used in real time to identify the corresponding application, or this identification can be made ahead of time and stored for future use. Storing a list of applications and associated network locations in advance can allow for an application for an associated network location to be surfaced as soon as the URL is detected, as opposed to waiting for the metadata to be downloaded and analyzed. Alternatively, an application may identify a corresponding web site in the metadata for the application. This can similarly be used to build a list of associated applications and network locations, such as an application registry.; 0016-0018, … applications for surfacing based on the content of a web page that is currently being viewed [i.e. display] in a browser. If an application is surfaced that is of interest to the user, the application [i.e. mini app] can be selected by the user for purchase and/or launch. Optionally, an application can be launched using the context that resulted in surfacing of the application. … application [i.e. mini app] introduce technology for discovering applications that relate to addresses for network document locations entered by a user and/or that relate to the content of the network documents. The terms " applications" and "apps" are used interchangeably herein and broadly pertain to application software designed to be executed by an operating system hosted on a computing device and to assist the user in performing a singular or multiple related specific tasks corresponding page content may be used to identify one or more corresponding apps. In one instance, an attribute may be a uniform resource locator (URL) or another type of network address that is entered into the address bar of a browser. A network address can be entered when a user types the address, when a user clicks on a link on a web page, when a user selects a bookmark from a stored list of addresses, or an address can be entered in any other convenient manner; see also pars. 0105-0107, In an exemplary embodiment, as shown in FIG. 2, the app client 223 is designed to detect whether the subject application currently resides on the client device 210 by acting as an interface between the web browser 222 and catalogue(s) of the installed apps 221. Note that in some embodiments installed apps 221 can correspond or partially correspond to purchased apps. In one instance, the app client 223 is configured as a protocol handler and/or system-provided application programming interface (API). Upon an application being installed to the client device 210, the installed application is registered with the protocol handler. Thus, the installed application now can be launched by invoking a protocol known to the protocol handler. In operation, upon receiving an indication that a user has selected the subject application from the search-results page, the web browser 222 may convey the selection indication to the protocol handler (e.g., app client 223) that, in turn, issues an "open" command or invoke call to the installed apps 221. If the subject application is launched in response to the command, then the app client 223 understands the subject application is installed to the client device 210. If the subject application is not launched, then the app client 223 understands the subject application is not installed to the client device 210 and offers the user the option to download the application from the application marketplace 290. As such, by leveraging the protocol-handler capability of the app client 223, the detection of the subject application within the installed apps 221 is relatively efficient and does not require the acquisition of a list of the installed apps 221 for a labor-intensive lookup…The app client 223 may then inspect the installed apps 221 via any know process (e.g., detection using the "open" command) to determine whether the application(s) selected for rendering are actually installed on the client device 210. If so, the app client 223 may instruct the web browser 222 to modify presentational aspects of the application(s) being rendered such that the user is notified the application(s) were previously downloaded to the client device 210 (e.g., modifying the control button 525 to indicate that a click-action applied thereto will launch the application)….; see also par. 0014-0015; 0034-0037; 0041, 0055; 0107; 0119), wherein the download information required to execute the mini app page open command is obtained based on description information of a mini app corresponding to the mini app page open command and path information in the mini app page open command par. 0019, a protocol that operates similarly to a domain name server (DNS) technology may be utilized for locating, downloading, and installing applications on the user's device. In this case, the protocol can employ terms or phrases parsed from the network address, or underlying website, to conduct an online search for apps (e.g., app database, app catalogue, or app store), or perform a local search within an inventory of installed apps on the user's device. The highest ranked apps can then be surfaced to the user. In one embodiment, placement can involve presenting a representation of the app proximate to the address bar [i.e. path information]).

As to claim 7, Kumar discloses the method wherein the collecting a mini app page open command based on the user browsing data, comprises: 
entering an information display interface based on the user browsing data (pars. 0016-0017, … applications for surfacing based on the content of a web page that is currently being viewed [i.e. display] in a browser. If an application is surfaced that is of interest to the user, the application [i.e. mini app] can be selected by the user for purchase and/or launch. Optionally, an application can be launched using the context that resulted in surfacing of the application. … application [i.e. mini app] introduce technology for discovering applications that relate to addresses for network document locations entered by a user and/or that relate to the content of the network documents. The terms " applications" and "apps" are used interchangeably herein and broadly pertain to application software designed to be executed by an operating system hosted on a computing device and to assist the user in performing a singular or multiple related specific tasks; par. 0046, Additionally or alternately, categories can be used to assist in selection of applications for display. In this type of embodiment, applications that potentially might be displayed can be associated with categories. The applications surfaced to the user can then be selected so that the top application or applications from each category can be selected. To facilitate association, an initial ranking of applications relative to a web page can be performed. The applications with a rank above a first threshold can then be associated with categories. Selection of applications from each category can then be based on the same threshold, or another threshold and/or other criteria can be used. Optionally, this can result in display of some applications that are lower ranked than other applications that are not surfaced to a user. For example, the top ranked application in one category may be displayed but still have a lower ranking score than non-displayed applications in another category.; par. 0060, In various embodiments, after an application has been selected for surfacing to a user, the application can be surfaced by displaying a link for the application. The link can be in the form of text, an icon, or any other type of feature that can allow a user to perform a selection action on the link. The link can be displayed in any convenient manner. For devices with sufficient display area, application links or icons can be surfaced by displaying the links as part of the browser. For example, links for surfaced applications can be displayed in one or more rows below, above, or otherwise in the vicinity of the address bar for the browser. The order of display of the applications in a row (or column) can indicate the relationship of the application to the web location. Thus, the first location in the app display row can correspond to an "official" app for the web site, the second location can correspond to a contextual app, and the third location can be a recommended app. Additionally or alternately, the links or icons can be displayed with an associated color to indicate the relationship of the application to the web site. For example, the icon or link can have a surrounding border of a color that indicates an "official" app, a recommended app, an associated app, or another type of app category.), wherein the information display interface at least displays a mini app entry interface (0046, Additionally or alternately, categories can be used to assist in selection of applications for display. In this type of embodiment, applications that potentially might be displayed can be associated with categories. The applications surfaced to the user can then be selected so that the top application or applications from each category can be selected. To facilitate association, an initial ranking of applications relative to a web page can be performed. The applications with a rank above a first threshold can then be associated with categories. Selection of applications from each category can then be based on the same threshold, or another threshold and/or other criteria can be used. Optionally, this can result in display of some applications that are lower ranked than other applications that are not surfaced to a user. For example, the top ranked application in one category may be displayed but still have a lower ranking score than non-displayed applications in another category.; par. 0060, In various embodiments, after an application has been selected for surfacing to a user, the application can be surfaced by displaying a link for the application. The link can be in the form of text, an icon, or any other type of feature that can allow a user to perform a selection action on the link. The link can be displayed in any convenient manner. For devices with sufficient display area, application links or icons can be surfaced by displaying the links as part of the browser. For example, links for surfaced applications can be displayed in one or more rows below, above, or otherwise in the vicinity of the address bar for the browser. The order of display of the applications in a row (or column) can indicate the relationship of the application to the web location. Thus, the first location in the app display row can correspond to an "official" app for the web site, the second location can correspond to a contextual app, and the third location can be a recommended app. Additionally or alternately, the links or icons can be displayed with an associated color to indicate the relationship of the application to the web site. For example, the icon or link can have a surrounding border of a color that indicates an "official" app, a recommended app, an associated app, or another type of app category; par. 0024, a user can be to select applications [i.e. mini app] based on a network location from an address bar, such as a browser address bar. Here, and address bar refers to any interface that allows a user to enter a network address that a user intends to visit or browse. An address bar further refers to any field that reflects a network address for a document being displayed, even though a user may not be able to modify the display field. The network location can be a URL, a URI, a directory path for a folder on a storage drive, or any other type of text entered into the address bar. The information in the address bar can be used after being detected or captured. Any convenient method for detecting location information from the address bar can be used);
collecting the mini app page open command based on the mini app entry interface (0046, Additionally or alternately, categories can be used to assist in selection of applications for display. In this type of embodiment, applications that potentially might be displayed can be associated with categories. The applications surfaced to the user can then be selected so that the top application or applications from each category can be selected. To facilitate association, an initial ranking of applications relative to a web page can be performed. The applications with a rank above a first threshold can then be associated with categories. Selection of applications from each category can then be based on the same threshold, or another threshold and/or other criteria can be used. Optionally, this can result in display of some applications that are lower ranked than other applications that are not surfaced to a user. For example, the top ranked application in one category may be displayed but still have a lower ranking score than non-displayed applications in another category.; par. 0060, In various embodiments, after an application has been selected for surfacing to a user, the application can be surfaced by displaying a link for the application. The link can be in the form of text, an icon, or any other type of feature that can allow a user to perform a selection action on the link. The link can be displayed in any convenient manner. For devices with sufficient display area, application links or icons can be surfaced by displaying the links as part of the browser. For example, links for surfaced applications can be displayed in one or more rows below, above, or otherwise in the vicinity of the address bar for the browser. The order of display of the applications in a row (or column) can indicate the relationship of the application to the web location. Thus, the first location in the app display row can correspond to an "official" app for the web site, the second location can correspond to a contextual app, and the third location can be a recommended app. Additionally or alternately, the links or icons can be displayed with an associated color to indicate the relationship of the application to the web site. For example, the icon or link can have a surrounding border of a color that indicates an "official" app, a recommended app, an associated app, or another type of app category ; par. 0062, When a link for a group of applications is accessed, the link can be expanded in any convenient manner. Links or icons for the individual applications in the group can be displayed in the current browser, or in a new browser or pop-up window. Selecting a link for a group of icons can cause icons for other applications to be removed, or additional space can be created in the area where the application links are displayed to accommodate expansion of the group into individual icons. par. 0018, corresponding page content may be used to identify one or more corresponding apps. In one instance, an attribute may be a uniform resource locator (URL) or another type of network address that is entered into the address bar of a browser. A network address can be entered when a user types the address, when a user clicks on a link on a web page, when a user selects a bookmark from a stored list of addresses, or an address can be entered in any other convenient manner).

As to claim 13, Kumar discloses an electronic device, comprising: 
a processor and a memory for storing one or more computer programs executable by the processor, wherein when executing at least one of the computer programs, the processor is configured to perform the method of claim 6 (par. 0087, a plurality of computer software components that are executable by the processor. As utilized herein, the term "processor" is not meant to be limiting and may encompass any elements of the computing unit that act in a computational capacity. In such capacity, the processor may be configured as a tangible article that processes instructions. In an exemplary embodiment, processing may involve fetching, decoding/interpreting, executing).

As to claim 14, (the method claim) recites substantially similar limitations to claim 7 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 16, (the medium claim) recites substantially similar limitations to claim 7 (a medium claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 20, (the medium claim) recites substantially similar limitations to claim 7 (a medium claim) and is therefore rejected using the same art and rationale set forth above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8, 10-12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being obvious over Kumar et al (US 2012/0323898 A1) in view of Bullard et al (US 2020/0210209 A1).

As to claim 1, Kumar discloses a mini app processing method, comprising: 
obtaining download information required to execute the mini app page open command (pars. 0105-0111, Upon receiving the selection of the subject application at the web browser 222, the web browser 222 may attempt to open the subject application on the client device 210. When the subject application is installed on the client device 210, the subject application is launched directly from the search-results page … upon receiving an indication that a user has selected the subject application from the search-results page, the web browser 222 may convey the selection indication to the protocol handler (e.g., app client 223) that, in turn, issues an " open" command or invoke call to the installed apps 221. If the subject application is launched in response to the command, then the app client 223 understands the subject application is installed to the client device 210. If the subject application is not launched, then the app client 223 understands the subject application is not installed to the client device 210 and offers the user the option to download the application from the application marketplace 290 …); and 
at least comprises a mini app page open command (par. 0014, systems and methods are provided for surfacing apps (also referred to as applications) based on browsing activity by a user. The applications can be surfaced without the user providing a search query. Instead, the applications can be surfaced to the user based on a web page or document that is currently being viewed by a user. Additionally or alternately, applications can be surfaced based on a uniform resource locator (URL), a uniform resource indicator (URI), or another type of network address that a user is entering [i.e. open command] or has entered into the address bar of a browser);
parsing, by the server, the mini app page open command (par. 0019, … The query can then be compared against the application manifest in order to discover relevant apps. This query can be compared with the application manifest using conventional search engine technology, or any other way of providing a ranking for applications relative to a network address and/or document can be used. By way of example, a protocol that operates similarly to a domain name server (DNS i.e. server) technology may be utilized for locating, downloading, and installing applications on the user's device. In this case, the protocol can employ terms or phrases parsed from the network address, or underlying website, to conduct an online search for apps (e.g., app database, app catalogue, or app store), or perform a local search within an inventory of installed apps on the user's device. Further, see pars. 0032-0035), and 

wherein the obtaining download information required to execute the mini app page open command, comprises: acquiring description information of a mini app corresponding to the mini app page open command pars. 0032, Some network locations (such as web sites) may have an explicit association with an application. This explicit association can be based on information from the web site or based on information from the application. For example, the metadata for a web site may associate an application with to the web site. This identification may be used in real time to identify the corresponding application, or this identification can be made ahead of time and stored for future use. Storing a list of applications and associated network locations in advance can allow for an application for an associated network location to be surfaced as soon as the URL is detected, as opposed to waiting for the metadata to be downloaded and analyzed. Alternatively, an application may identify a corresponding web site in the metadata for the application. This can similarly be used to build a list of associated applications and network locations, such as an application registry.; 0016-0018, … applications for surfacing based on the content of a web page that is currently being viewed [i.e. display] in a browser. If an application is surfaced that is of interest to the user, the application [i.e. mini app] can be selected by the user for purchase and/or launch. Optionally, an application can be launched using the context that resulted in surfacing of the application. … application [i.e. mini app] introduce technology for discovering applications that relate to addresses for network document locations entered by a user and/or that relate to the content of the network documents. The terms " applications" and "apps" are used interchangeably herein and broadly pertain to application software designed to be executed by an operating system hosted on a computing device and to assist the user in performing a singular or multiple related specific tasks corresponding page content may be used to identify one or more corresponding apps. In one instance, an attribute may be a uniform resource locator (URL) or another type of network address that is entered into the address bar of a browser. A network address can be entered when a user types the address, when a user clicks on a link on a web page, when a user selects a bookmark from a stored list of addresses, or an address can be entered in any other convenient manner; see also pars. 0105-0107, In an exemplary embodiment, as shown in FIG. 2, the app client 223 is designed to detect whether the subject application currently resides on the client device 210 by acting as an interface between the web browser 222 and catalogue(s) of the installed apps 221. Note that in some embodiments installed apps 221 can correspond or partially correspond to purchased apps. In one instance, the app client 223 is configured as a protocol handler and/or system-provided application programming interface (API). Upon an application being installed to the client device 210, the installed application is registered with the protocol handler. Thus, the installed application now can be launched by invoking a protocol known to the protocol handler. In operation, upon receiving an indication that a user has selected the subject application from the search-results page, the web browser 222 may convey the selection indication to the protocol handler (e.g., app client 223) that, in turn, issues an "open" command or invoke call to the installed apps 221. If the subject application is launched in response to the command, then the app client 223 understands the subject application is installed to the client device 210. If the subject application is not launched, then the app client 223 understands the subject application is not installed to the client device 210 and offers the user the option to download the application from the application marketplace 290. As such, by leveraging the protocol-handler capability of the app client 223, the detection of the subject application within the installed apps 221 is relatively efficient and does not require the acquisition of a list of the installed apps 221 for a labor-intensive lookup…The app client 223 may then inspect the installed apps 221 via any know process (e.g., detection using the "open" command) to determine whether the application(s) selected for rendering are actually installed on the client device 210. If so, the app client 223 may instruct the web browser 222 to modify presentational aspects of the application(s) being rendered such that the user is notified the application(s) were previously downloaded to the client device 210 (e.g., modifying the control button 525 to indicate that a click-action applied thereto will launch the application)….; see also par. 0014-0015; 0055; 0107; 0119);  
querying and obtaining corresponding path information in the mini app page open command (par. 0034-0036; par. 0037, Use of a template can simplify the identification of relevant terms or tokens within an address. The terms or tokens can be referred to as keywords. A keyword can be any group of one or more characters that is identified or extracted as a potential separate term for use in identifying an application. It is noted that if keywords are extracted at a point where a user is still entering [i.e. open command] an address, one or more keywords may represent a partial term. Such partial terms can be expanded to form an expanded keyword using any convenient method. Additionally or alternately, a URL [i.e. path] can be parsed into keywords, and the keywords can be used to form a search query. The search query can then be used to automatically perform a search to identify relevant applications. Note that a template can be combined with using keywords to form a search query. For example, a network address for a search engine page related to a specific keyword search may include the search terms in the address;); and 
obtaining the download information required to execute the mini app page open command based on the description information and the path information (par. 0034-0036; par. 0019, a protocol that operates similarly to a domain name server (DNS) technology may be utilized for locating, downloading, and installing applications on the user's device. In this case, the protocol can employ terms or phrases parsed from the network address, or underlying website, to conduct an online search for apps (e.g., app database, app catalogue, or app store), or perform a local search within an inventory of installed apps on the user's device. The highest ranked apps can then be surfaced to the user. In one embodiment, placement can involve presenting a representation of the app proximate to the address bar [i.e. path information]).

Kumar implicitly indicates using an open command during the entering of the URL to obtaining download information for surfacing an application / app, Kumar does not explicitly disclose the mini-app pre-download request is generated by the host application and sending and receiving, by the server, the download information to the host application for the host application to perform mini app pre-download.

However, Bullard discloses receiving a mini app pre-download request sent by a host application (par. 0038, At step 220 the computing platform may embed, into the first iOS application, a second iOS application [i.e. mini app]. For example, a third party may develop an iOS application, such as "Company Mail." The third party may wish to secure "Company Mail," and thus may embed "Company Mail" into the loader application. The computing platform may load [i.e. pre-download], prior to embedding the second iOS application and within an address space of the first iOS application, the second iOS application), wherein the mini app pre-download request is generated by the host application based on user browsing data (par. 0027, Users may interact with the data server 103 using remote computers 107, 109, e.g., using a web browser to connect to the data server 103 via one or more externally exposed web sites hosted by web server 105. Client computers 107, 109 may be used in concert with data server 103 to access data [user browsing data] stored therein, or may be used for other purposes. Further at pars. 0042-0044, To generate the IPA file, the computing platform may perform the following steps. First, the computing platform may build the application [i.e. host application]. If the build is successful, the computing platform may receive an input requesting that the computing platform navigate to the "Products" folder in project navigator. … the IPA file generated at step 250. For example, the computing platform may upload, to a server associated with the iTunes application store, the IPA file. This may allow a user to download and subsequently execute the IPA file on one of the plurality of mobile devices …  Referring to FIG. 3, at step 305, a mobile device may request the IPA file distributed to the server at step 260. For example, the mobile device may download, from the iTunes application store, the IPA file. For example, the user may download "Company Mail" from the iTunes application store), and 
sending the download information to the host application for the host application to perform mini app pre-download (par. 0044, FIG. 3 depicts an example method 300 for processing, at a user device and after generation of the IPA file [i.e. mini app] described above at FIG. 2, an embedded application in accordance with one or more illustrative aspects described herein. Referring to FIG. 3, at step 305, a mobile device may request the IPA file distributed to the server at step 260. For example, the mobile device may download, from the iTunes application store, the IPA file. For example, the user may download "Company Mail" from the iTunes application store).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kumar to include the mini-app pre-download request is generated by the host application and sending and receiving, by the server, the download information to the host application for the host application to perform mini app pre-download, as disclosed by Bullard, for the purpose of secondary / mini app embedded object of application into memory and subsequently execute the application (see paragraph 0005 of Bullard).

As to claim 3, Kumar discloses the method wherein the obtaining download information required to execute the mini app page open command, comprises: 
determining a target download package corresponding to the mini app page open command (par. 0107, detection using the "open" command) to determine whether the application(s) selected for rendering are actually installed on the client device 210. If so, the app client 223 may instruct the web browser 222 to modify presentational aspects of the application(s) being rendered such that the user is notified the application(s) were previously downloaded to the client device 210 [e.g., modifying the control button 525 to indicate that a click-action applied thereto will launch the application]; (par. 0014, systems and methods are provided for surfacing apps (also referred to as applications) based on browsing activity by a user. The applications can be surfaced without the user providing a search query. Instead, the applications can be surfaced to the user based on a web page or document that is currently being viewed by a user. Additionally or alternately, applications can be surfaced based on a uniform resource locator (URL), a uniform resource indicator (URI), or another type of network address that a user is entering [i.e. open command] or has entered into the address bar of a browser; pars. 0032, Some network locations (such as web sites) may have an explicit association with an application. This explicit association can be based on information from the web site or based on information from the application. For example, the metadata for a web site may associate an application with to the web site. This identification may be used in real time to identify the corresponding application, or this identification can be made ahead of time and stored for future use. Storing a list of applications and associated network locations in advance can allow for an application for an associated network location to be surfaced as soon as the URL is detected, as opposed to waiting for the metadata to be downloaded and analyzed. Alternatively, an application may identify a corresponding web site in the metadata for the application. This can similarly be used to build a list of associated applications and network locations, such as an application registry.; 0016-0018, … applications for surfacing based on the content of a web page that is currently being viewed [i.e. display] in a browser. If an application is surfaced that is of interest to the user, the application [i.e. mini app] can be selected by the user for purchase and/or launch. Optionally, an application can be launched using the context that resulted in surfacing of the application. … application [i.e. mini app] introduce technology for discovering applications that relate to addresses for network document locations entered by a user and/or that relate to the content of the network documents. The terms " applications" and "apps" are used interchangeably herein and broadly pertain to application software designed to be executed by an operating system hosted on a computing device and to assist the user in performing a singular or multiple related specific tasks corresponding page content may be used to identify one or more corresponding apps. In one instance, an attribute may be a uniform resource locator (URL) or another type of network address that is entered into the address bar of a browser. A network address can be entered when a user types the address, when a user clicks on a link on a web page, when a user selects a bookmark from a stored list of addresses, or an address can be entered in any other convenient manner; see also pars. 0105-0107, In an exemplary embodiment, as shown in FIG. 2, the app client 223 is designed to detect whether the subject application currently resides on the client device 210 by acting as an interface between the web browser 222 and catalogue(s) of the installed apps 221. Note that in some embodiments installed apps 221 can correspond or partially correspond to purchased apps. In one instance, the app client 223 is configured as a protocol handler and/or system-provided application programming interface (API). Upon an application being installed to the client device 210, the installed application is registered with the protocol handler. Thus, the installed application now can be launched by invoking a protocol known to the protocol handler. In operation, upon receiving an indication that a user has selected the subject application from the search-results page, the web browser 222 may convey the selection indication to the protocol handler (e.g., app client 223) that, in turn, issues an "open" command or invoke call to the installed apps 221. If the subject application is launched in response to the command, then the app client 223 understands the subject application is installed to the client device 210. If the subject application is not launched, then the app client 223 understands the subject application is not installed to the client device 210 and offers the user the option to download the application from the application marketplace 290. As such, by leveraging the protocol-handler capability of the app client 223, the detection of the subject application within the installed apps 221 is relatively efficient and does not require the acquisition of a list of the installed apps 221 for a labor-intensive lookup…The app client 223 may then inspect the installed apps 221 via any know process (e.g., detection using the "open" command) to determine whether the application(s) selected for rendering are actually installed on the client device 210. If so, the app client 223 may instruct the web browser 222 to modify presentational aspects of the application(s) being rendered such that the user is notified the application(s) were previously downloaded to the client device 210 (e.g., modifying the control button 525 to indicate that a click-action applied thereto will launch the application)….; see also par. 0014-0015; 0034-0036; 0055; 0107; 0119); wherein the target download package is a download package for entering a functional interface corresponding to the mini app page open command (pars. 0034-0037; 0041; 0108; 0122-0123, method is provided for surfacing one or more applications as a function of search results, the method comprising: receiving a plurality characters having a network address format, the plurality of characters corresponding to a document location; matching a plurality of applications with at least one keyword extracted from the plurality of characters, a document associated with the document location …  displaying at least one link corresponding to a matched application; displaying a second portion of the associated document; identifying extracted keywords located within the displayed second portion of the associated document; modifying the displayed at least one link based on the identified extracted keywords located within the displayed second portion of the associated document;); and
determining a full list of all download packages required to execute the mini app page open command, based on whether entering the functional interface corresponding to the mini app page open command depends on other download package of the  mini app (0034-0037; 0041; 0108; 0014-0015; 0055; 0107; 0119; par. 0106, … an "open" command or invoke call to the installed apps 221. If the subject application is launched in response to the command, then the app client 223 understands the subject application is installed to the client device 210. If the subject application is not launched, then the app client 223 understands the subject application is not installed to the client device 210 and offers the user the option to download the application from the application marketplace 290. As such, by leveraging the protocol-handler capability of the app client 223, the detection of the subject application within the installed apps 221 is relatively efficient and does not require the acquisition of a list of the installed apps 221 for a labor-intensive lookup. Further, see at pars. 0018, 0032).

As to claim 4, Kumar discloses the method wherein the full list of all download packages comprises download information corresponding to the target download package; or the full list of all download packages comprises download information corresponding to the target download package and download information corresponding to a main download package of the mini app (0034-0037; 0041; 0108; 0014-0015; 0055; 0107; 0119; par. 0106, … an "open" command or invoke call to the installed apps 221. If the subject application is launched in response to the command, then the app client 223 understands the subject application is installed to the client device 210. If the subject application is not launched, then the app client 223 understands the subject application is not installed to the client device 210 and offers the user the option to download the application from the application marketplace 290. As such, by leveraging the protocol-handler capability of the app client 223, the detection of the subject application within the installed apps 221 is relatively efficient and does not require the acquisition of a list of the installed apps 221 for a labor-intensive lookup. Further, see at pars. 0018, par. 0032, the metadata for a web site may associate an application with to the web site. This identification may be used in real time to identify the corresponding application, or this identification can be made ahead of time and stored for future use. Storing a list of applications and associated network locations in advance can allow for an application for an associated network location to be surfaced as soon as the URL is detected, as opposed to waiting for the metadata to be downloaded).

As to claim 5, Kumar discloses the method further comprising: 
acquiring installation version information of a functional component of a mini app in the host application (par. 0102, the selection component 277 may be configured to check ranking scale(s) (e.g., popularity-based rankings and/or relevance-based rankings) of apps to distill top-rated applications 330 from the relevant apps 280. These ranking scale(s) may be derived from any number of sources (e.g., the app ratings forum 292 of FIG. 2, data logged from general searching and/or downloading, app-centric blogs, articles, opinion posts, or other reputable sources) and may be employed to effectively dismiss from consideration those apps 280 initially determined irrelevant. For example, if a video game is returned as a relevant app 280, the selection component 277 may, in accordance with ranking scale(s), determine the main version of the video game as being top-rated while listing the remaining versions (e.g., holiday version, special release, and guides and tips) as lower-rated. As a result, a transmission 320 with the top-rated applications 330 may be conveyed for rendering at the web browser 222, while the lower-rated applications may be cached in case the user wants to surface additional applications upon inspecting the search results 295); and 
determining whether to update the functional component of the mini app based on the installation version information (par. 0102, the selection component 277 may be configured to check ranking scale(s) (e.g., popularity-based rankings and/or relevance-based rankings) of apps to distill top-rated applications 330 from the relevant apps 280. These ranking scale(s) may be derived from any number of sources (e.g., the app ratings forum 292 of FIG. 2, data logged from general searching and/or downloading, app-centric blogs, articles, opinion posts, or other reputable sources) and may be employed to effectively dismiss from consideration those apps 280 initially determined irrelevant. For example, if a video game is returned as a relevant app 280, the selection component 277 may, in accordance with ranking scale(s), determine the main version of the video game as being top-rated while listing the remaining versions (e.g., holiday version, special release, and guides and tips) as lower-rated. As a result, a transmission 320 with the top-rated applications 330 may be conveyed for rendering at the web browser 222, while the lower-rated applications may be cached in case the user wants to surface additional applications upon inspecting the search results 295)

As to claim 8, Kumar-Bullard discloses a server, comprising: 
a processor and a memory for storing one or more computer programs executable by the processor, wherein when executing at least one of the computer programs, the processor is configured to perform operations comprising (Kumar at par. 0079, FIG. 1, computing device 100 includes a bus 110 that directly or indirectly couples the following devices : memory 112, one or more processors 114, one or more presentation components 116, input/output (I/O) ports 118, input/output components 120, and an illustrative power supply 122. Bus 110 represents what may be one or more busses (such as an address bus, data bus, or combination thereof). Although the various blocks of FIG. 1 are shown with lines for the sake of clarity, in reality, delineating various components is not so clear, and metaphorically, the lines would more accurately be grey and fuzzy. For example, one may consider a presentation component such as a display device to be an I/O component. Also, processors have memory): 

For remaining limitations, see remarks regarding claim 1.

As to claim 10, (the system claim) recites substantially similar limitations to claim 3 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 11, (the system claim) recites substantially similar limitations to claim 3 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 12, (the system claim) recites substantially similar limitations to claim 5 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 15, Kumar discloses a non-transitory computer-readable storage medium storing computer instructions for causing the computer to perform the method of claim 1 (par. 0080, Computing device 100 typically includes a variety of computer-readable media. Computer-readable media can be any available media that can be accessed by computing device 100 and includes both volatile and nonvolatile media, removable and nonremovable media. By way of example, and not limitation, computer-readable media may comprise computer storage media and communication media).

As to claim 17, (the medium claim) recites substantially similar limitations to claim 14 (a medium claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 18, (the medium claim) recites substantially similar limitations to claim 14 (a medium claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 19, (the medium claim) recites substantially similar limitations to claim 14 (a medium claim) and is therefore rejected using the same art and rationale set forth above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199




/Chat C Do/Supervisory Patent Examiner, Art Unit 2193